ACCEPTED
                                                                                04-14-00796-CV
                                                                     FOURTH COURT OF APPEALS
                                                                          SAN ANTONIO, TEXAS
                                                                           2/17/2015 6:31:46 PM
                                                                                  KEITH HOTTLE
                                                                                         CLERK

                          No. 04-14-00796-CV

                                                                FILED IN
                     IN THE COURT OF APPEALS FOR THE     4th COURT OF APPEALS
                                                          SAN ANTONIO, TEXAS
                    FOURTH COURT OF APPEALS DISTRICT     2/17/2015 6:31:46 PM
                           SAN ANTONIO, TEXAS
                                                           KEITH E. HOTTLE
                              ______________                     Clerk

                       LOCKHILL VENTURES, LLC,
                             APPELLANT,
                                    V.

        ARD MOR, INC.; ARDMOR PROPERTIES, LP; & TEXAS ARDMOR
                          MANAGEMENT, LLC,
                             APPELLEES.
                              ______________

ON INTERLOCUTORY APPEAL FROM CAUSE NO. 2014-CI-10796, IN THE 407TH JUDICIAL
                 DISTRICT COURT IN BEXAR COUNTY, TEXAS
             THE HON. RICHARD PRICE (SITTING BY ASSIGNMENT)


              FIRST AMENDED APPENDIX IN SUPPORT OF
                 APPELLANT’S BRIEF ON THE MERITS


Tab 1      TEX. CIV. PRAC. & REM. CODE § 51.014

Tab 2      SAN ANTONIO MUNICIPAL CODE § 11-38

Tab 3      UNITED STATES CONSTITUTION, 1ST AMENDMENT

Tab 4      TEXAS CONSTITUTION, ARTICLE I, SECTION 8

Tab 5      TEXAS CONSTITUTION, ARTICLE I, SECTION 27

Tab 6      LETTER FROM JUDGE PRICE GRANTING APPLICATION FOR TEMPORARY
           INJUNCTION

Tab 7      TEMPORARY WRIT OF INJUNCTION
Tab 8   ORDER FOR TEMPORARY INJUNCTION

Tab 9   DECLARATION OF PROTECTIVE COVENANTS
                                                                                                                     Page 1




                                       LexisNexis (R) Texas Annotated Statutes
                                Copyright © 2014 by Matthew Bender & Company, Inc.
                                          a member of the LexisNexis Group
                                                 All rights reserved.

                         *** This document is current through the 2013 3rd Called Session ***

                                CIVIL PRACTICE AND REMEDIES CODE
                              TITLE 2. TRIAL, JUDGMENT, AND APPEAL
                                       SUBTITLE D. APPEALS
                                       CHAPTER 51. APPEALS
                      SUBCHAPTER B. APPEALS FROM COUNTY OR DISTRICT COURT

                                  GO TO TEXAS CODE ARCHIVE DIRECTORY

                                     Tex. Civ. Prac. & Rem. Code § 51.014 (2014)

§ 51.014. Appeal from Interlocutory Order

   (a) A person may appeal from an interlocutory order of a district court, county court at law, statutory probate court,
or county court that:
       (1) appoints a receiver or trustee;
       (2) overrules a motion to vacate an order that appoints a receiver or trustee;
       (3) certifies or refuses to certify a class in a suit brought under Rule 42 of the Texas Rules of Civil Procedure;
       (4) grants or refuses a temporary injunction or grants or overrules a motion to dissolve a temporary injunction as
provided by Chapter 65;
        (5) denies a motion for summary judgment that is based on an assertion of immunity by an individual who is an
officer or employee of the state or a political subdivision of the state;
       (6) denies a motion for summary judgment that is based in whole or in part upon a claim against or defense by a
member of the electronic or print media, acting in such capacity, or a person whose communication appears in or is
published by the electronic or print media, arising under the free speech or free press clause of the First Amendment to
the United States Constitution, or Article I, Section 8, of the Texas Constitution, or Chapter 73;
        (7) grants or denies the special appearance of a defendant under Rule 120a, Texas Rules of Civil Procedure, ex-
cept in a suit brought under the Family Code;
       (8) grants or denies a plea to the jurisdiction by a governmental unit as that term is defined in Section 101.001;
        (9) denies all or part of the relief sought by a motion under Section 74.351(b), except that an appeal may not be
taken from an order granting an extension under Section 74.351;
       (10) grants relief sought by a motion under Section 74.351(l);
       (11) denies a motion to dismiss filed under Section 90.007; or
        (12) [2 Versions: As added by Acts 2013, 83rd Leg., ch. 44] denies a motion for summary judgment filed by an
electric utility regarding liability in a suit subject to Section 75.0022.




                                                Tab 1, Page 1 of 2
          (12) [2 Versions: As added by Acts 2013, 83rd Leg., ch. 1042] denies a motion to dismiss filed under Section
27.003.
     (b) An interlocutory appeal under Subsection (a), other than an appeal under Subsection (a)(4), or in a suit brought
under the Family Code, stays the commencement of a trial in the trial court pending resolution of the appeal. An inter-
locutory appeal under Subsection (a)(3), (5), (8), or (12) also stays all other proceedings in the trial court pending reso-
lution of that appeal.
     (c) A denial of a motion for summary judgment, special appearance, or plea to the jurisdiction described by Sub-
section (a)(5), (7), or (8) is not subject to the automatic stay under Subsection (b) unless the motion, special appearance,
or plea to the jurisdiction is filed and requested for submission or hearing before the trial court not later than the later of:
          (1) a date set by the trial court in a scheduling order entered under the Texas Rules of Civil Procedure; or
          (2) the 180th day after the date the defendant files:
             (A) the original answer;
             (B) the first other responsive pleading to the plaintiff's petition; or
            (C) if the plaintiff files an amended pleading that alleges a new cause of action against the defendant and the
defendant is able to raise a defense to the new cause of action under Subsection (a)(5), (7), or (8), the responsive plead-
ing that raises that defense.
    (d) On a party's motion or on its own initiative, a trial court in a civil action may, by written order, permit an appeal
from an order that is not otherwise appealable if:
        (1) the order to be appealed involves a controlling question of law as to which there is a substantial ground for
difference of opinion; and
          (2) an immediate appeal from the order may materially advance the ultimate termination of the litigation.
    (d-1) Subsection (d) does not apply to an action brought under the Family Code.
    (e) An appeal under Subsection (d) does not stay proceedings in the trial court unless:
          (1) the parties agree to a stay; or
          (2) the trial or appellate court orders a stay of the proceedings pending appeal.
     (f) An appellate court may accept an appeal permitted by Subsection (d) if the appealing party, not later than the
15th day after the date the trial court signs the order to be appealed, files in the court of appeals having appellate juris-
diction over the action an application for interlocutory appeal explaining why an appeal is warranted under Subsection
(d). If the court of appeals accepts the appeal, the appeal is governed by the procedures in the Texas Rules of Appellate
Procedure for pursuing an accelerated appeal. The date the court of appeals enters the order accepting the appeal starts
the time applicable to filing the notice of appeal.




                                                    Tab 1, Page 2 of 2
San Antonio, TX Code of Ordinances                               about:blank




                                     Tab 2, Page 1 of 1
1 of 1                                                    1/30/2015 10:33 PM
                                                                                                                   Page 1




                                          UNITED STATES CODE SERVICE
                                   Copyright © 2014 Matthew Bender & Company, Inc.
                                        a member of the LexisNexis Group (TM)
                                                  All rights reserved.

                                *** Current through PL 113-286, approved 12/18/14 ***

                             CONSTITUTION OF THE UNITED STATES OF AMERICA
                                             AMENDMENTS
                                             AMENDMENT 1

                               Go to the United States Code Service Archive Directory

                                                 USCS Const. Amend. 1

THE CASE NOTES SEGMENT OF THIS DOCUMENT HAS BEEN SPLIT INTO 7 DOCUMENTS.
THIS IS PART 1.
USE THE BROWSE FEATURE TO REVIEW THE OTHER PART(S).

Religious and political freedom.

Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof; or abridg-
ing the freedom of speech, or of the press; or the right of the people peaceably to assemble, and to petition the Govern-
ment for a redress of grievances.




                                                Tab 3, Page 1 of 1
                                                                                                                    Page 1




                                                   1 of 1 DOCUMENT

                                       LexisNexis (R) Texas Annotated Statutes
                                Copyright © 2014 by Matthew Bender & Company, Inc.
                                          a member of the LexisNexis Group
                                                 All rights reserved.

                         *** This document is current through the 2013 3rd Called Session ***

                                  CONSTITUTION OF THE STATE OF TEXAS 1876
                                         ARTICLE I. BILL OF RIGHTS

                                  GO TO TEXAS CODE ARCHIVE DIRECTORY

                                              Tex. Const. Art. I, § 8 (2014)

§ 8. Freedom of Speech and Press; Libel.

   Every person shall be at liberty to speak, write or publish his opinions on any subject, being responsible for the abuse
of that privilege; and no law shall ever be passed curtailing the liberty of speech or of the press. In prosecutions for the
publication of papers, investigating the conduct of officers, or men in public capacity, or when the matter published is
proper for public information, the truth thereof may be given in evidence. And in all indictments for libels, the jury shall
have the right to determine the law and the facts, under the direction of the court, as in other cases.




                                                Tab 4, Page 1 of 1
                                                                                                                Page 1




                                                 1 of 1 DOCUMENT

                                      LexisNexis (R) Texas Annotated Statutes
                               Copyright © 2014 by Matthew Bender & Company, Inc.
                                         a member of the LexisNexis Group
                                                All rights reserved.

                        *** This document is current through the 2013 3rd Called Session ***

                                 CONSTITUTION OF THE STATE OF TEXAS 1876
                                        ARTICLE I. BILL OF RIGHTS

                                 GO TO TEXAS CODE ARCHIVE DIRECTORY

                                            Tex. Const. Art. I, § 27 (2014)

§ 27. Right of Assembly; Petition for Redress of Grievances

   The citizens shall have the right, in a peaceable manner, to assemble together for their common good; and apply to
those invested with the powers of government for redress of grievances or other purposes, by petition, address or re-
monstrance.




                                               Tab 5, Page 1 of 1
127
      Tab 6, Page 1 of 2
128
      Tab 6, Page 2 of 2
141
      Tab 7, Page 1 of 1
136
      Tab 8, Page 1 of 5
137
      Tab 8, Page 2 of 5
138
      Tab 8, Page 3 of 5
139
      Tab 8, Page 4 of 5
140
      Tab 8, Page 5 of 5
                                             Book      13266 Page 965 14pgs                       Doc# 20070289789

      0>
 NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU
 MAY REMOVE OR STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION
 FROM ANY INSTRUMENT THAT TRANSFERS AN INTEREST IN REAL PROPERTY
BEFORE IT IS FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL
SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER

                          DECLARATION OF PROTECTIVE COVENANTS

This Declaration of Protective Covenants CDeclaration") is made to be effective as of
December 14,2007. by Shavano Creek Commercial Partnership Unit 1, Ltd., a Texas limited
partnership ("Declarant").

Declarant is the owner of the real property In Bexar County, Texas, described In ExhibitA attached
hereto and incorporated herein ("Property").

Declarant desiresto provide for the systematic, orderly development and use of the Property to ensure
that the use and development of the Property and the improvements constructed thereon are not
incompatible with any adjoining commercial properties and residential neighborhoods.

NOW THEREFORE. Declarant declares that the Property shall hereinafter be held, transferred, sold,
conveyed, occupied and used subject to the covenants, requirements, conditions, restrictions,
easements and charges hereinafter set forth, it being expressly acknowledged and agreed that the
covenants, restrictions, easements andconditions herein set forth shall run with the land and be binding
on all parties having all right, titleor interest in the Property, and theirrespective heirs, successors and
assigns.

1.         DEFINITIONS.

(a)     "Applicable Area" means that portion of the Property lying within fifty feet (50') of the Property line
abutting Huebner Road or Lockhtll-Selma Road.

(b)     "City" means the City of Shavano Park, Texas, and its applicable agencies, departments, and
commissions.

(c)     "Declarant" means Shavano Creek Commercial Partnership Unit 1, Ltd., a Texas limited
partnership, and its permittedsuccessors or assigns who are designated by Declarant as such In writing
in accordance with the terms hereof, and who consent In writing to assume the duties and obligations of
the Declarantwith respect to the Property.

(d)    "Declaration" means this instrument and any amendment or supplement hereto duly approved in
accordance with the terms hereof and recorded in the Official PublicRecords of Real Property of Bexar
County.Texas.

(e)    "Governmental Authority* means all federal, state and local authorities, agencies, commissions
and regulatory bodies having jurisdiction over the Property, or any portion thereof, or over the Declarant
or any Owner.

(f)     "Governmental Regulations" means all statutes, rules, codes, ordinances, regulations, permits,
licenses and other requirementsof any Governmental Authority.

(g)        "Improvements" means every structure on the Property and all appurtenances thereto, including,
but not limited to, buildings, outbuildings, recreational facilities, roads, driveways, sidewalks, walkways,
paved areas, parking areas, fences, screening walls, retaining walls, loading areas and facilities, signs,
utilities, lawns, hedges, mass plantings, landscaping, water lines, sanitary and storm sewers, electrical




 CERTIFICATE
 The pageto which this certificate Isaffixed nay have been alteredto redact confidential personal Information but
 is otherwise a full, true and correct copy of the original on file and of record In my office.

 ATTESTED:
 GERARD C. RICKHOFF
 COUNTY CLERK
 BEXAR COUNTY, TEXAS

 BY:                                              1-IWH
                  Deputy                Tab 9, Page
                                                Date 1 of 15
              and gas distributions facilities, street lights, fiber optic and telecommunications equipment and facilities,
              and all exterior HVAC or other exterior fixtures or equipment, pumps, tanks, lines, antennas, satellite
              dishes, towers, metering equipment and other utility or infrastructure facilities.

              (h)    "Owner" means and refer to each owner of record, whetherone or more persons or entities, of
              fee simple tide to all or any partof the Property, including contract sellers, but excluding those having
              such interest merely as security for the performance of an obligation.

              (i)    "Property" means and refer to the real property in Bexar County, Texas described in Exhibit A
              attachedheretoand incorporated herein, and/or any portion thereof.

              (j)     "Required Plans' means complete architectural renderings and site plans, including grading
              plans, exterior elevations, light spillage plans, landscape and irrigation plans, and any other plans or
              information deemed necessary in the reasonable judgmentof the Declarant in accordance withSection 3
              herein in order to ensure that the Improvements are not incompatible with adjacent residential
              neighborhoods or commercial properties, as further describedin Section 3 herein.

              2.      PROPERTY SUBJECT TO THIS DECLARATION. The real property which is and shall be held,
              transferred, sold, conveyed, developed and occupiedsubject to this Declaration is the Property described
              in Exhibit A attached hereto and incorporated herein.

              3.      ARCHITECTURAL CONTROL.

              (a)      Plan Review. No Improvement shall be erected, constructed, placed, altered (either by addition
              or deletion), maintained or permitted to remain on any portion of the Property until the Required Plans, in
              such form and detailas the Declarant may deem reasonably necessary, shall have been submitted to and
              approved in writing by the Declarant, as to conformity with the requirements and standards set forth In
              Sections 4 and S herein. The Required Plans shall include the location of all easements affecting the
              Property. The Declarant may employ professional consultants to assist it In such review, and impose
              reasonable fees for processing of applications. The decision of the Declarant shall be final, conclusive,
              and binding uponthe applicant andthe Declarant, entitling the applicant to rely on such decision.

              (b)      Limitation of Liability. Declarant and its representatives shall not be liable to any person
              subjectto or possessing or claiming the benefits of this Declaration for any damage or injury to property
              or for damage or loss arising outof their acts hereunder. Declarant's evaluation of the Required Plans is
              solely to determine compliance with the terms of this Declaration. Declarant expressly disclaims any
              responsibility to determine compliance of the plans with any applicable Governmental Regulations,
              building code or other standard for construction. Declarant shall not be responsible for reviewing any
              plans or specifications from the standpointof structural safety, engineering soundness, or conformance
              with building or other codes, or other Governmental Regulations, nor shall Declarant's approval be
              deemed a verification of the structural safety, engineering soundness, or conformance of the
              Improvements to building or other codes, or other Governmental Regulations. Neither the Declarant nor
              any of the partners, employees or agents thereof, shall be liable in damages or otherwise to anyone
              submitting plans andspecifications for approval orto anyOwner affected by this Declaration by reason of
              mistake of judgment, negligence, or nonfeasance arising out of or in connection with the approval or
              disapproval or failure to approveor to disapprove any plansand specifications or requests forvariance.

              (c)     Procedures. Declarant shall notifyOwner in writing whether any Required Plans are approved
              or disapproved (specifying reasons for disapproval) within twenty (20) days after Declarant has received
              the Required Plans and written notice that the Owner desires to obtain Declarant approval thereof. If
              plans submitted by any Owner are not sufficiently complete or are otherwise inadequate, Declarant may
              reject them as being Inadequate or may approve or disapprove them in part, conditionally or
              unconditionally, and reject the balance, or may notify the Ownerthat additional documents or information
              are required. If the submitted plans are deemed to be inadequate or incomplete and written notice of




XrfwejSV CERTIFICATE
^$^a7^v\ The page to which this certificate isaffixed may have been altered toredact confidential personal information but
              is otherwise a full, true and correct copy ofthc original on file and of record in my office.

              ATTESTED:
  (SmmS^      GERARD C. RICKHOFF
              COUNTY CLERK
              BEXAR COUNTY, TEXAS

              BY:                                             O-fUN-
                               Deputy                Tab 9, Page
                                                             Dale 2 of 15
such determination is given toOwner within twenty (20) daysof submission of such plans, the twenty (20)
day review period shall not commence until Declarant has received a completeset of the Required Plans.
If Declarant fails to reject or approve submitted plans within the review period, such plans shall be
deemed approved as submitted by the Owner.

(d)      Variances. Declarant may, but shall not be obligated to, grant variances and waivers relative to
deviations from this Declaration, or to corrector avoid hardships to any Owner. Upon submission of a
written request for variance, Declarant may, from time to time, In its reasonable discretion, permit an
Owner to construct, erect or install an Improvementwhich is in variance from the covenants, restrictions
or architectural standardswhich are provided in this Declaration. In any case, however, the Improvement
with such variances must not, in Declarant's reasonable discretion, materially and detrimentally affect the
adjacent residential and othercommercial properties. All requests for variances shall be in writing, shall
be specifically indicated to be a request for variance, and shall indicate with specificity the particular
standard soughtto be varied and the natureof the variance requested. All requests for variances shall be
deemed to be disapproved if Declarant has not expressly approved such request in writing within fifteen
(15) days of the submission of such request. Declarant shall not be liable to Owner or any other person
for any claims, causes of action or damages arising out of the grant of any varianceto an Owner. Each
request fora variance submitted hereunder shall be reviewed independently, and the grantof a variance
to any one Owner shall not constitute a waiver of Declarant's right to deny a variance to another Owner.
The decisions of Declarant with respect to variances shall be final and mutually binding upon the
applicant and Declarant. Allvariances,to be effective, must be inwriting and in recordable form. Owners
are advised that certain variances may require the separate approval of the City or other applicable
Governmental Authority.

(e)     Approval Letter. Upon approval of the final Required Plan submittals, an Approval Letterwill be
issued by Declarant. The Approval Lettermust be signed by the Ownerand returned to Declarant before
construction of the Improvements specifiedthereinmay begin. By execution and delivery to Declarant of
the Approval Letter, the Owner covenants and agrees as follows:

        (0       Construction of the Improvements will be completed within twelve (12) consecutive
                 months from start of construction.

        (ii)     Construction will be in substantial accordance withthe approved Required Plans.

        (iii)    Any material exterior changes after final approval of the Required Plans by Declarant
                 must be approvedinwriting by Declarant prior to construction of those changes.

        (iv)     Declarant may, upon advance notice to Owner, make regular inspections of the
                 Improvements and construction site at times reasonably acceptable to Owner and
                 accompaniedby a representative of Ownerif required by Owner.

If any of these conditions are not met and such failure continues fortwenty (20) days after written notice
thereof to Owner detailing the nature of such failure, the Approval Letter shall terminate and be of no
further force or effect, and Owner shall be subject to the plan review process and allother requirements
set forth herein with respect to the construction of any Improvements on the Property.

(f)      Failure of Declarant to Act. If Declarant fails to provide Owner with written notice of its approval
or disapproval of any plans within twenty (20) days after submission by Owner of the Required Plans
(subject to Declarant's rejection thereof and/or request for additional documents or information pursuant
to Subsection (c) above), it shall be conclusively presumed that Declarant has approved such plans;
provided, however,that a deemed approval of any plan submittal shall not permita violation of any of the
terms of this Declaration, nor extend to any deviation from or alteration to the plans actually submitted,
nor to any matterrequiring a written variance.




CERTIFICATE
The page to which this certificate Is affixed may have been altered to redact conndential personal inronualion but
is otherwise a full, true and correct copy of the original on file and of record in my office.

ATTESTED:
GERARD C. RICKHOFF
COUNTY CLERK
BEXAR COUNTY, TEXAS

BY: r^                                       *MlH4
                                     Tab 9, Page
                Deputy                       Date 3 of 15
(g)     Decisions Final. All decisions of Declarant shall be final and binding, and there shall not be
revisions ofanyaction of Declarant except by appropriate legal proceedings. In the eventof construction
of Improvements or threatened construction of Improvements in violation of this Declaration, any Owner
or Declarant mayseek to enjoin such construction orseek other relief against the Owner and/or builder
responsible therefor, provided that Owner shall first be given written notice of the perceived violation and
a reasonable period of timeto remedythe violation prior to rite filing of suitas provided herein.

(h)      Compliance Inspection and Enforcement Declarant, may, but Is not required, to police or
enforce compliance with such considerations as setbacks or other specific, objective construction
requirements set forth herein. Declarant's agent may inspect those items reviewed by Declarant,
Including inspection for conformance to the site plan (grading and drainage), building plan, landscaping
plan, and exterior design, colors and materials. In the event Declarant reasonably determines that
significant field discrepancies exist, Declarant may notify Owner of the nature and extent of the
discrepancy. Written clarification must be supplied by Owner to Declarant within ten (10) business days
of receipt of such notification, in the eventclarification by the Owneris not forthcoming or Is determined
to be inadequate by Declarant in its reasonable discretion, Declarant may at its sole discretion retain a
private consultant for the purpose of obtaining an outside opinion. All reasonable professional fees and
expenses associated with the retention of a private consultant up to $750 may be assessed by Declarant
against the Owner. Once any Improvements haveachieved substantial completion, however. Declarant
shall have no further right to notify Owner of anydiscrepancies hereunder, unless such Improvements are
materially altered in any way after substantial completion or such Improvements are only visible and
apparentaftersubstantial completion.

4.      USE OF PREMISES. The following provisions shall govern the development and use of the
Property and Improvements inor on the Property orany portion thereof.

(a)     Permitted Uses. Office, commercial, retail, restaurants, financial institutions, multi-family, office
service, schools, churches, health care or medical facilities, or as otherwise permitted to the maximum
extent by applicable zoning laws or otherGovernmental Regulations, unless expressly prohibited herein.

(b)     Prohibited Uses. No portion of the Property shall be used for any use prohibited by applicable
zoning lawsorotherGovernmental Regulations orfor anyof the following uses:

        (i)      Any use which is noxious or offensive by reason of the emission or discharge of
                 excessive noise, vibration, smoke, heat, radiation, fumes or wastes, odorous, or
                 particulate matter.

        (ii)     Storage, handling or use of explosivematerial.

        (iii)    Commercial landfill, dump, junkyard or other similar operation.

        (iv)     Raising, maintenance, housing or treatment of livestockor other animals overnight other
                 than in connection with the operationof a veterinary clinic on the Property.

        (v)      Commercial storageor sales of motor vehicles,mobilehomes, portable buildings or other
                 temporary buildings, except that this restriction shall not apply to:

                 (1)      New automobile agency or dealer which is restricted to the display of
                 automobiles of the current and immediately preceding model years.

                 (2)      The display or sales of restored "antique' or 'classic' automobiles or other motor
                 vehicles.




CERTIFICATE
The page to which this certificate is affixed may have been altered to redact conndential personal information but
Is otherwise a full, true and correct copy of the original on file and of record in my office.

ATTESTED:
GERARD C. RICKHOFF
COUNTY CLERK
BEXAR COUNTY, TEXAS

BY:            jr~
                 Deputy
                                               1-1 VIM
                                      Tab 9, Page
                                              Date 4 of 15
        (vi)      Bars, nightclubs, taverns, play parks, dance halls, outdoor theaters and race tracks,
                  except if such use is wholly contained within a bona fide restaurant or is otherwise
                  offered as an incidental amenity to the primary business, such as a health club, tennis
                  club or racquetball club.

        (vii)     Mortuaries, funeral homes, and cemeteries.

        (viii)   Temporary buildings, trailers and mobile homes In the open, except as a construction
                  office for a project being constructed upon a portion of the Property and only for the
                  period of such construction.

        (ix)     Aduit entertainmentand other sexualiy-oriented businesses, Including, without limitation,
                 massage parlor, adutt bookstore or video store, aduit theatre, adult dancing
                 establishment, adult or hourly-rate motel, or any activity or use (which terms include
                 anything capable of being discerned by any human senses) which is sexually-oriented,
                 pornographic, obscene, lewd, or lascivious, as defined from time to time by the United
                 States Supreme Court and/orGovernmental Regulations.

5.      CONSTRUCTION AND DEVELOPMENT STANDARDS.

(a)     Structural Requirements.

        (i)      Exterior Walls: Each exterior wall shall be not less than eighty percent (80%) masonry,
                 inclusiveof brick, brick veneer, stucco, masonry, limestone, concrete, concrete block, or
                 such other exterior building materials as may hereafter be in use for construction of first
                 class buildings, in the north Bexar County area. No corrugated metal may be used. No
                 product regardless of composition, which is manufactured to have a wood or non-
                 masonry appearance, willbe considered masonry.

        (ii)     Roof Design: Roof design shall be gable, Dutch gable, hip, shed, or flat roofs with
                 parapets.

        (iii)    Roofing Material: Standing seam metal, Tennessee v-crimp, built-up, composition, and
                 concrete tileare acceptableroofing materials.

        (iv)     RoofStructure: All objects mounted on the roof of any building, including, but notlimited
                 to, air-conditioning units, exhaust fans, and chillers, must be screened by parapets or
                 other screening so as to shield the visibility thereof by residents of the neighboring
                 residential subdivisions. The height of the screen must be equal to the height of the
                 tallestitem being screened.

        (v)      Overhead Doors: All overhead doors, service entrances and installation entrances shall
                 be limited to side or rear entrances only. For the purpose of determining the side or rear
                 elevation, the building wail line parallel or most closely parallel to any public street shall
                 be deemed the front In addition, a building locatedon a comer shallbe deemed to have
                 two (2) front elevations.

(b)     Lighting.

        (i)      Parking Lot Lighting:

                 (1)      Lights shall notexceed fifteen feet (15') in height, exceptthatlights may be upto
                          twenty feet (20') inheight inthe Applicable Areaif approved by Declarant.

                 (2)      Parking lots will be fully lighted from dusk until 10:00 p.m. orsuch longer time as
                          determined by an Owner to provide for nighttime security.




CERTIFICATE
The pageto which this certificateIsaffixed may have been alteredto redactconndential personal information but
is otherwise a full, true and correct copy of the original on flic and of record In my office.

ATTESTED:
GERARD C. RICKHOFF
COUNTY CLERK
BEXAR COUNTY, TEXAS

BY:      _                                    0-tlrH
                 Deputy               Tab 9, Page
                                              Date 5 of 15
        (ii)     Wall or building lighting:

                 (1)      All lighting shall be ground-mounted or wall-mounted.

                 (2)      Lighting shall be designed so as to light only the exterior walls of the building,
                          except for canopy lighting and/or sconce lighting, and further provided that
                          security lighting may be installed on the rear wall of a building provided that all
                          such lighting shall be directed downward to avoid light spillage on nearby
                          residential neighborhoods.
(c)     Signs.

        (i)      Permitted signs are those which:

                 (1)      Identify the Property and give directions.
                 (2)      Identify a building or a particularbusiness.

                 (3)      Monument signs,and pylon signs(in the Applicable Area only), which conform to
                          the applicableordinances of Governmental Authority.

                 (4)      Directional, advertising, promotional or for sale signs that are no larger than ten
                          feet (10') wide and ten feet (10') tall.

        (ii)     Prohibited signs are:

                 (1)      Portable signs of any kind.

                 (2)      Bench signs.

                 (3)      Signs protruding above the building roofllne or building parapet, unless part of a
                          special brand component or trademark requirement of a regional or national
                          tenant.


                 (4)      Neon signs, blinking, rotating, animated, painted, Day-Glo colored signs, or
                          internally lit signs, unless part of a special brand component or trademark
                          requirementof a regional or national tenant.

                 (5)      ForSale signs, except two (2) signs used to advertise a particular Lot forsale or
                          lease. Each ForSale sign mustbe removed as soon as the Lot is sold or leased.

                 (6)      Inflatables (e.g. purple gorillas) or banner signs (except for banner "For Lease"
                          signs) located on any building elevation, roof or any other portion of the
                          Improvements or the Property.

                 (7)      'Bandit" signs located in the Property or on any street outside the Property when
                          such signs direct traffic to the Propertyor to a lot within the Property.

(d)     Outdoor Storage and Screening.

        (i)      Screen walls shall be constructed of the same, or comparable, material comprising the
                 exteriorwalls of the main building and be not less that one foot (1') taller than the item
                 being screened. The screen wall shall screen from the view of all parking areas, major
                 thoroughfares, majorcollection streets, public streets and other buildings or residences,
                 the following items:

                 (1)      Refuse containers, utility meters, transformers and satellite dishes, which can be
                          viewed from the front or rear of the building.




CERTIFICATE
The page to which this certincale is affixed may have been altered to redact conndential personal information but
is otherwise a full, true and correct copy ofthe original on file and of record in my office.

ATTESTED:
GERARD C. RICKHOFF
COUNTY CLERK
BEXAR COUNTY, TEXAS

BY: ^                                         n-HHH
                 Deputy               Tab 9, Page
                                              Date 6 of 15
                   (2)      Loading areas, service areas and outside storage, other than normal parking
                            associated with the use of the lot. which can be viewed from the front or rear of
                            the building.

         (ii)    Gates in screen walls shall be solid and of a design and material approved by the
                 Declarant. When not being used, such gates shall remain closed at alltimes.

         (iii)   All screening and outdoor storage must comply with applicable ordinances, rules and
                   regulations of Governmental Authority.

(e)      Fences.

        (i)      No fence may be built within view of any public or private street (except for restaurant
                 patio areas), unless the fence conforms to the requirements of Subsection (d) above.

        (ii)     No fence may be erected forward of the building front setback line as prescribed herein
                 and by applicable Governmental Regulations.

(f)     Parking and Loading Areas.

        (i)      Parking lots shall be paved with concrete, asphalt or other permanent material.

        (ii)     All parking areas shallconform to or exceed the requirements of the City building codes
                 and landscape ordinancesand applicable ordinances of the City, as amended from tame
                 to time.


        (iii)    Noinventory, vehicles, equipment orotherproperty may be maintained, stored, or placed
                 outdoorswithout the express written consent of the Declarant, except for overnight and
                 weekend or holiday parking of business vehicles, and vehicles kept within the loading
                 area of the Improvements.

        (iv)     Owners shall be responsible for managing the parking of vehicles by their employees,
                 contractors, customers and Invitees.

(g)      Landscaping. Each lot must comply with applicable landscape, tree and other applicable
ordinances of the City and otherGovernmental Regulations of applicable Governmental Authority in effect
at the time of construction on the Property or any portion thereof.

(h)    Setbacks. All setbacks in the Property shall conform to the applicable Governmental
Regulationsof the City and other applicable Governmental Authority.

 (i)    Off-street parking areas.

        (i)      Shallbe curbed, gutteredand paved.

        (ii)     Shall be built so that grades are acceptable from a civil engineering and public safety
                 standpoint

        (iii)    Shall be landscaped in accordance with the City landscape ordinance. All landscaping
                 shall be maintainedin a neat and orderly condition.

(j)     Building Height Restrictions. Ail buildings on the Property will be limited tothree (3) stories in
        height (excluding chimneys, cooling towers, ornamental cupolas, domes or spires, parapet walls
        not exceeding four feet (4') in height,and basements).




CERTIFICATE
The page to which this certificate is affixed may have been altered to redact confidential personal inrormation but
is otherwise a full, true and correct copy of the original on file and of record in my office.

ATTESTED:
GERARD C. RICKHOFF
COUNTY CLERK
BEXAR COUNTY, TEXAS

BY:                                            Hliw^f
                 Deputy                Tab 9, Page
                                               Date 7 of 15
(k)      Maintenance.

         (i)      Construction Sites: Each Owner shall maintain construction sites in a clean condition,
                  removing accumulation of scrap and rubbish regularly and storing construction materials
                  and equipment in a neat, orderly manner. On-site burning or disposal of trash shall be
                  prohibited. Each Owner shall, during construction, provide adequate dumpsters and port-
                  a-pottles on site and be responsible for having these receptacles emptied and reset on a
                  regular basis.

         (ii)     Developed Property: Outdoor storage of trash, materials, equipment and vehicles must
                  be screened as set forth in Subsection (d) herein. All trash must be removed on a
                  regularbasis, and in no event less frequently than once weekly.

6.       GOVERNMENTAL REQUIREMENTS.

(a)      Compliance. All Improvements located, erected, constructed and installed upon the Property
and all activities of the Owners, their tenants, invitees, agents, employees and contractorson or about the
Property, shallconform to and complywithallapplicable Governmental Regulations.

(b)      Precedence Over Less Stringent Governmental Regulations. If the covenants, conditions
and restrictions set forth in this Declaration set or establish minimum standards or limitations or
restrictions on use in excess of any Governmental Regulations, the covenants, conditions and restrictions
set forth in this Declaration shall take precedence and prevail over any less stringent Governmental
Regulations. Similarly, when any Governmental Regulations are more stringent than those set forth in
this Declaration, the more stringent Governmental Regulations shall control.

(c)      Annexation. The Property lies within the extraterritorial jurisdiction of the City of Shavano Park,
Texas. Each Owner is advised that it is Declarant'sintent that the Property be annexed into the city limits
of the City upon completion of the initial permanent Improvement on the Property or any portion thereof.
By acceptance of a deed to all or any portion of the Property, each Ownercovenants and agrees to joinin
and execute a voluntary petition for annexation and to otherwise support and permit, the annexation of
the Property into the city limits of the City, upon request by Declarant at any time after completion of the
initial permanent Improvement on the Property or any portion thereof; provided however, that such
annexation shall permit the development and use of the Property for all uses permitted under the City's
B-2 zoning classification then ineffect Each Owner shall be responsible for its pro-rata portion (based on
gross acreage)of the fees charged by the City inconnection withthe annexation of the Property.

7.       ENFORCEMENT. Declarant shall have the right, but notthe obligation, to enforce all restrictions
and covenants imposed by this Declaration. Failure to enforce any covenant or restriction shall not be
deemed a waiverof the right These covenants may be enforced by Declarant, its permitted successors
and assigns, by any and allremedies available at law or in equity, including, without limitation, injunctive
relief, without the necessity of showing irreparable harm or injury. Any court action brought to enforce
any obligation or restriction hereunder shall, Ifsuccessful, entitlethe prevailing partyin such actionto the
awardof costs and attorney's fees.

8.    INDEMNIFICATION AND RELEASE. EACH PROSPECTIVE PURCHASER IS RESPONSIBLE
FOR THOROUGHLY INSPECTING AND EXAMINING THE PROPERTY AND FOR CONDUCTING
SUCH INVESTIGATIONS OF THE PROPERTY AS IT DEEMS NECESSARY TO EVALUATE ITS
PURCHASE. BY COMPLETING THE PURCHASE OF ALL OR ANY PART OF THE PROPERTY,
EACH PROSPECTIVE PURCHASER IS ACKNOWLEDGING THAT IT IS PURCHASING THE
PROPERTY ON AN "AS IS", "WHERE IS" AND "WITH ALL FAULTS" BASIS.

BY PURCHASING ALL OR ANY PART OF THE PROPERTY, EACH OWNER AGREES TO
INDEMNIFY AND HOLD HARMLESS AND TO UNCONDITIONALLY RELEASE DECLARANT, ITS
PARTNERS, OFFICERS, DIRECTORS, CONTRACTORS, EMPLOYEES AND AGENTS FROM AND
AGAINST ANY CLAIMS, COSTS, FEES, EXPENSES, DAMAGES OR LIABILITIES THAT AN OWNER,




CERTIFICATE
The page to which this certificate is affixed may have been altered to redact confidential personal information but
is otherwise a full, true and correct copy of the original on file and or record in my office.

ATTESTED:
GERARD C. RICKHOFF
COUNTY CLERK
BEXAR COUNTY, TEXAS

BY:                                           l-lo-iM
                                      Tab 9, Page
                Deputy                        Date 8 of 15
HIS FAMILY, EMPLOYEES, GUESTS, TENANTS, CONTRACTORS AND ANY OTHER INVITEES MAY
SUFFER OR INCUR AS A RESULT OF,ARISING OUT OF, OR RELATED TO ANY CONDITION ON,
IN OR UNDER ALL OR ANY PART OF THE PROPERTY, INCLUDING, BUT NOT LIMITED TO,
CAVES, SINKHOLES, STREETS. TREES WITHIN OR NEAR THE STREET RIGHTS-OF-WAY,
DRAINAGE FACILITIES, AND OTHER DANGEROUS OBJECTS OR CONDITIONS OF WHICH
DECLARANT HAS NO ACTUAL KNOWLEDGE AS OF THE DATE OF RECORDING OF THIS
INSTRUMENT OR AS TO WHICH DECLARANT HAS MADE A WRITTEN DISCLOSURE TO OWNER.

9.       TERM. This Declaration, including all of the covenants, conditions and restrictions herein, shall
run until December 31,2027, unless earlier amended orterminated as herein provided, afterwhich time
they shall be automatically extended for successive periods often(10) years each, unless terminated by
written instrument approved by not less than the then Owners in the aggregate of two-thirds (2/3rds) or
more of the gross land area of the Property (and Declarant, ifsuchamendment ortermination occurs on
orprior to December 31,2027), andrecorded in theReal Property Records of Bexar County, Texas.
10.      GENERAL PROVISIONS.

(a)     Severability. Invalidation of any oneof the provisions, covenants orrestrictions set forth in this
Declaration by judgment orcourt order shall in no wise affect any other provisions which shall remain in
full force and effect.

(b)     Binding Effect. The foregoing covenants are made and adopted to run with the land, andshall
be binding upon eachOwner of the Property oranyportion thereof.
(c)      Assignment by Declarant. Notwithstanding any provision in this Declaration to the contrary,
Declarant may, in a writing filed of record, expressly assign, in whole or in part, any of the privileges,
exemptions, rights and duties underthis Declaration to another entity that is managedand controlled by
Bitterblue, Inc.. or any of the principals therein as of the date hereof. Upon assignmentby Declarant of
any or all of such rights, such Declarant shall no longer be liable for performance of suchassigned rights
provided that the assignee expressly assumes in the recorded assignment the obligations of Declarant
that are assigned. All assignments of Declarant's privileges, exemptions, rights and duties under this
Declaration otherthan that described herein require the written approval of the then Ownersof two-thirds
(2/3) or more of the gross landarea of the Property inorderto be effective.

(d)     Amendment. This Declaration maybe amended orterminated bywritten instrument executed by
(i) the then Owners in the aggregate of 2/3rds or more of the gross land area of the Property, and (ii)
through and including December 31, 2027, the Declarant, upon recording of such written instrument in
the Real Property Records of BexarCounty,Texas.

(e)      Singular Includes Plural. Unless the context requires a contrary construction, the singular shall
include the plural andthe plural the singular, and the masculine, feminine or neutershall each Include the
masculine, feminine and neuter.

(f)     Captions. All captions and titles used in this Declaration are intended solelyfor convenience of
reference and shall not enlarge, limit or otherwiseaffectthat whichis set forth in any of the paragraphs or
sections hereof.

(g)     Notice. Whenever written notice to an Owner Is permitted or required hereunder, such notice
shall be given by mailing such notice to the address of such Owner appearing on the records of the
Declarant, unless such Owner has given written notice to the Declarant of a different address, In which
event such notice shall be sent to the Owner at the address so designated. Such notice shall
conclusively be deemed to have been given as of Irte date such notice Is deposited in the United States
Mail, certified mail, return receipt requested, properly addressed, whether actually received by the
addressee or not.




CERTIFICATE
The page to which this certificate is affiled may have been altered to redact confidential personal Information but
is otherwise a full, true and correct copy ofthe original on file and of record in my office.

ATTESTED:
GERARD C. RICKHOFF
COUNTY CLERK
BEXAR COUNTY, TEXAS

BY:                                            0 K.l'-f
                 Deputy               Tab 9, Page
                                              Date 9 of 15
(h)     Governing Law. This Declaration shall be governed by and construed In accordance with the
laws of the State of Texas and shall be performableIn Bexar County, Texas.

(i)      Counterparts. This Declaration may be executed In one or more counterparts, each of which
shall be deemed an original, butall of which together shallconstitute one and the same instrument.


EXHIBITS:
Exhibit A- Property


AFTER RECORDING. RETURN TO:
Ms. Jamie M. Wilson
Wilson & Wilson Law, P.C.
3303 Oakwell Court, Suite 110
San Antonio, Texas 78218

M:\BBAShavsno Crook CcmmerciallB&MVDedaraUon.Sdac




                                                      10




     page to which this certificate is affixed may have been altered to redact confidential personal information but
is otherwise a full, true and correct copy of the original on file and of record in my office.

ATTESTED:
GERARD C. RICKHOFF
COUNTY CLERK
BEXAR COUNTY, TEXAS

BY:                                          1(U(f
                Deputy               Tab 9, Page
                                              Date 10 of 15
                                                      SIGNATURE PAGE TO
                                             DECLARATION OF PROTECTIVE COVENANTS



                                                             DECLARANT:

                                                             SHAVANO CREEK COMMERCIAL PARTNERSHIP
                                                             UNIT 1, LTD., a Texas limited partnership

                                                             By Its Sole General Partner:
                                                             Bitterblue, Inc., a Texas corporation




                STATE OF TEXAS

                COUNTY OF BEXAR

                This instrument was acknowledged before me on December.                             \ih
                                                                                                2007, by
                Lloyd A. Denton, Jr., President of Bitterblue, Inc., a Texas corporation, the sole General
                Partner of Shavano Creek Commercial Partnership Unit 1, Ltd., a Texas limited
                partnership, on behalf of said limited partnership.

                          MEUSA ROSE WALKER
                        Notify Puftlfc, State of Texas
            !              MyCommission Expires
            ^'ziW           Hovembw 02.2008
                                                                                       6.
                                                                              Notary Public, State of Texas




                                                                        11




/-S»««3jv CERTIFICATE
 v^"A~X \ The page towhich this certificate isaffixed may have been altered toredact confidential personal Information but
                is otherwise a full, true and correct copy of the original on file and of record in my office.

                ATTESTED:
                GERARD C. RICKHOFF
                COUNTY CLERK
                BEXAR COUNTY, TEXAS

                BY:                                              lUrl^
                                  Deputy                 Tab 9, Page
                                                                  Date 11 of 15
                                                       EXHIBIT A

                                          PROPERTY DESCRIPTION


                    PAPEDAWSON
                   ENGINEERS

            LANS lEmOPMFjr           [HVIROHtfEKTAl     TRAHSPOmilOH            WATER fttSflURSES      MRWINE


                                                       FIELD NOTES
                                                           FOR
            A 3.079 acre,or 134.111 squarefeet more or less, tract of land, being out of Lot 1813, County
            Block5938in the SluvanoPark, Unit 16A-1 Subdivision recorded in Volume 9553, Page 56 of
            the Deed andPint Records of Bexar County, Texas in Bexar County, Texas, oat of the Collin C
            McCrae Survey Number 391, Abstract 482, CountyBlock 5938. Said 3.079 acre tract being
            more fully described at follows with the bearing beingbased on the North AmericanDatum of
            1983 (CORS 1996), from the Texas Stale Plana Coordinate System established for the South
            Central Zone with the reference bearingbeingthe southeast line of said Lot 1813:
            BEGINNING:       At a found nailandcap on the northeast right-of-way line of Lockhill Sclraa
                             Road,an 86-foot right-of-way, (he southwest coiner ofsaid Lot 1813, the south
                             coma of Lot 1403 and the south comer of Lot 1404 both of Sbavano Park,
                             Unit I6A recorded in Volume 9509, Pages 209-212 of the Deed and Plat
                             Records of Bexar County, Texas;

            THENCE:          N 47'42,29- E, departing from the northeast right-of-way of said Lockhill
                             Selms Road, along and with a northwest line of said Lot 1813, the southeast
                             lineof saidLot 1404, a distance of 173.86 feetto a found K" ironrod with cap
                             marked "BPI" at a north cornerof said l-ot 1813, tho west comer of Lot 1814
                             of said Shavono Park, Unit I6A-1;

            THENCE:          S48°I6,H"E, alongandwith t soulhwesl lineofsaidLot 1814,a northHnc of
                             said Lot 1813, a distance of 260.73 feet to a found W iron rod with cap
                             marked"BPI" at a south comer of said Lot 1814,a reentrantcomer ofsaid Lot
                             1813;

            THENCE:          N 4)>50'46" E, alongand with the Multicast line ofsaid Lot 1814,a northwest
                             line of said Lot 1813,a distance of214.67feet to a found W ironrod with cap
                             marked "BPI" at a north comer of said Lot 1813, a reentrant comer             3.079 Acres
             Project No. 9318-07
             Page 2 of2




             THENCE:         N 48°4I'U" W, departing from the northwest right-of-way line of said
                             HuebnerRoad, over and acrosssaid Lot 1813,a distance of 21.70 feet to a set
                             'A inch iron rod with yellow cap marked "Pape-Dawson' at a. pointof non-
                             tangent curvature;

             THENCE:         Along the arcof a curveto theright,continuingover and acrosssaid Lot 1813,
                             saidcurvehaving a radial bearing of N 18°33'09" W, a radius of50.46 feet,a
                             central angleof S5"58*20", a chord bearing and distance of N 80*33'S9* W,
                             47.36 reel, foran arc length of 49.29 feetto a set K inch ironrodwith yellow
                             capmarked"Pape-Dawson" ata pointofnon-tangenoy;

             THENCE:         S 4i°i8'56" W, continuing over and across said Lot 1813, a distanceof44.71
                             feel to a set Vi inch ironrod with yellow capmarked "Pape-Dawson* on the
                             northeast right-of-way line ofsaid Lockhill SefanaRoad;

            THENCE:          N 42"1T31" W, along andwiththenortheast right-of-way lineof said Lockhill
                             Sclma Road, the southwest line of said Lot 1813,a distance of 423.65 feet to
                            the POINT OF BEGINNING and containing 3.079 acres in Bexar County,
                            Texas. Said tract being described in accordance with a survey made on the
                            ground anda survey mapprepared by Pape-Dawson Engineers, Inc.
            PREPARED DY:     Ptpo-OtwaoaEngineer!, Inc.
            JOB Mo;         41184?
            DATE            September 17,2007
            DOC.ID:         N:\Suve>07\74Wff)IS-07\WORltfN J.079 AC.OOC




                                                                                       PAPE-DAWSON
                                                                                       ENGINEERS




                                                          13




CERTIFICATE
The page to which this certificate is affixed may have been altered to redact confidential personal Information but
is otherwise a full, true and correct copy of the original on file and of record In my office.

ATTESTED:
GERARD C. RICKHOFF
COUNTY CLERK
BEXAR COUNTY, TEXAS

BY:
                 Deputy                 Tab 9, Page
                                                    a-ivvl-
                                                 Date 13 of 15
                            Doc# 20070289789
                            # Pages 14
                            12/17/2007                    15:05:08 PM
                            e-Filed & e-Recorded in the
                            Official Public Records of
                            BEXAR COUNTY
                            GERARD RICKHOFF COUNTY CLERK

                            Fees 64.00




                             STATE OF TEXAS
                             COUNTY OF BEXAR
                             This is to Certify that this document
                             was e-FHED and e-RECORDED in the Official
                             Public Records of Bexar County, Texas
                             on this date and time stampea thereon.
                             12/1772007        15:05:08 PM
                             COUNTY CLERK, BEXAR COUNTY TEXAS



                                              !                               Gerard Rickhoff

                 COUNTY CLERK                                   BEXAR COUNTY



                                   BEXAR COUNTY COURTHOUSE
                                     100 DOLOROSA, SUITE 104
                                    SAN ANTONIO, TEXAS 78205


                                        CERTIFICATE


STATE OF TEXAS §

COUNTY OF BEXAR §

               I, GERARD RICKHOFF, COUNTY CLERK OF BEXAR COUNTY, TEXAS, DO HEREBY
 CERTIFY THAT THE FOREGOING IS A TRUE AND CORRECT COPY OF THE OFFICIAL
 PUBLIC RECORDS OF REAL PROPERTY OF BEXAR COUNTY, TEXAS, NOW IN MY
 LAWFUL CUSTODY AND POSSESSION AS SAME APPEARS OF RECORD FILED IN:

                       VOLUME I'bQLele                   PAGE    'v
  .o*v                                    COUNTYCLERK
                                          BEXAR COUNTY, TEXAS
                /.

         \

                                  BY:     \—